               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

VINCENT ELLISON,                       )
                                       )
           Plaintiff,                  )
                                       )
     v.                                )
                                       )
AUTAUGA COUNTY DISTRICT                )      CASE NO. 2:18-CV-709-WKW
ATTORNEY’S OFFICE,                     )               [WO]
CHERYL BULLARD,                        )
                                       )
           Defendants.                 )

                                   ORDER

     On November 2, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 8.) Upon an independent

review of the record and upon consideration of the Recommendation, it is

ORDERED that the Recommendation is ADOPTED, and that this case is

DISMISSED without prejudice.

     A separate final judgment will be entered.

     DONE this 28th day of November, 2018.

                                         /s/ W. Keith Watkins
                               CHIEF UNITED STATES DISTRICT JUDGE
